Citation Nr: 1221117	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for an anxiety disorder.

2.	Entitlement to service connection for a somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to March 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  

On February 9, 2012 the Board issued a decision regarding the issues of service connection for anxiety and somatization disorders.  At the time this decision was issued the Board believed the Veteran had failed to appear for his April 2011 Board hearing.  However, the Veteran submitted a statement indicating that he had recently been released from the hospital 2 days prior to his hearing and he was unable to make it to Muskogee, Oklahoma in time for the hearing.  See April 2011 statement.  However, this statement was mailed to RO and was not received by the Board until after the February 2012 decision was issued.

As this statement was not received by the Board by the time of the February 2012 decision, but has since been reviewed, in order to prevent prejudice to the Veteran, and afford him every equitable consideration, the Board decision of February 9, 2012 is hereby vacated.  38 U.S.C.A. § 7104(a).


REMAND

The Veteran requested a video hearing at the RO in his September 2009 VA Form 9.  The Veteran was scheduled for a hearing on April 4, 2011.  He failed to report to the hearing.  He indicated in an April 2011 statement that he had previously been discharged from the VA Medical Center on April 2, 2011 and that he was not able to travel to Muskogee for his hearing 2 days later.

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2011).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the April 2011 letter constituted a timely filed motion to reschedule the Board hearing, and in light of the Veteran's statement, the Board finds that good cause is shown for his failure to appear, and that a local, videoconference Board hearing should be scheduled. 38 C.F.R. § 20.305.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Muskogee, Oklahoma RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


